Matter of Abdin v Zapata (2020 NY Slip Op 02749)





Matter of Abdin v Zapata


2020 NY Slip Op 02749


Decided on May 11, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
JOSEPH J. MALTESE
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2020-03453
 (Index No. 507106/20)

[*1]In the Matter of Misba Abdin, respondent,
vAriana Zapata, et al., appellants.




DECISION & ORDERIn a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating Misba Abdin as a candidate in a primary election to be held on June 23, 2020, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York City Council, 37th Council District, Ariana Zapata and Alexandra Alvarado appeal, and the Board of Elections in the City of New York separately appeals, from a final order of the Supreme Court, Kings County (Edgar G. Walker, J.), dated April 29, 2020. The final order, after a hearing, granted the petition, inter alia, to validate the designating petition and, in effect, denied the motion of Ariana Zapata and Alexandra Alvarado and the separate motion of the Board of Elections in the City of New York to dismiss the proceeding.ORDERED that the final order is reversed, on the law, without costs or disbursements, the motion of Ariana Zapata and Alexandra Alvarado and the separate motion of the Board of Elections in the City of New York to dismiss the proceeding are granted, the petition, inter alia, to validate the designating petition is denied, and the proceeding is dismissed.On March 20, 2020, the petitioner submitted a petition containing 331 signatures to the Board of Elections in the City of New York (hereinafter the BOE) designating him as a candidate in a primary election to be held on June 23, 2020, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York City Council, 37th Council District (hereinafter the designating petition). On March 30, 2020, Ariana Zapata and Alexandra Alvarado (hereinafter together the objectors) filed timely general and specific objections to the designating petition. In a clerk's report dated April 7, 2020, and an amended clerk's report dated April 22, 2020, the BOE determined that, of the 331 signatures submitted by the petitioner, only 162 were valid. On April 22, 2020, the petitioner commenced this proceeding pursuant to Election Law § 16-102, inter alia, to validate the designating petition. The objectors and the BOE separately moved to dismiss the proceeding. In a final order dated April 29, 2020, the Supreme Court, after a hearing, granted the petition, inter alia, to validate the designating petition and, in effect, denied the separate motions of the objectors and the BOE. The objectors and the BOE separately appeal.For reasons stated in Matter of Council v Zapata (__ AD3d ___ [decided herewith]), the Supreme Court should have granted the separate motions of the objectors and the BOE to dismiss the proceeding, denied the petition, inter alia, to validate the designating petition, and dismissed the proceeding.BALKIN, J.P., AUSTIN, MALTESE, LASALLE and IANNACCI, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court